Citation Nr: 1828442	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-09 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Esq.


ATTORNEY FOR THE BOARD

C. Ryan



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas in December 2009 and July 2011.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in May 2017. A transcript of the hearing is associated with the record.

The Board remanded this case for further evidentiary development in July 2017.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has credibly reported ringing in his ears, which has been described by a VA examiner as tinnitus, since exposure to harmful noise in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for tinnitus

The Veteran contends that he has tinnitus, or ringing in the ears, which developed during active service as a result of harmful noise exposure.  For the following reasons, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's personnel records reflect that his military occupational specialty was aircraft mechanic. Reviewing the evidence in the light most favorable to the Veteran, the Board accepts his contentions of harmful noise exposure in service.  See 38 U.S.C. § 1154(a).

Likewise, the evidence of record establishes a current diagnosis of tinnitus. Given the Veteran's credible reports of harmful noise exposure in service and ringing in the ears since service, the Board finds that the evidence is in equipoise with regard to whether his diagnosed tinnitus originated in service. The Veteran's reports of harmful noise exposure are consistent with the circumstances of his service, and VA examination findings confirm that the ringing in the ears observed by the Veteran was tinnitus.  As the Veteran reported that the ringing started during service, his credible assertions of ringing in his ears during and after active service establish chronicity of the condition which was later diagnosed as tinnitus.  As such, a nexus to service is shown.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, service connection will be granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss. Prior to adjudication, a remand is necessary in order for a medical examiner to address the evidence submitted by the Veteran in February 2018, and to opine regarding whether the Veteran's hearing loss preexisted his service, and, if so, whether it was aggravated during service.

The most recent VA examination report, dated in January 2018, notes that the Veteran had preexisting hearing loss. On review, mild hearing loss was noted on his entrance audiogram (consistent with the examiner's findings), it does not appear that a hearing loss disability was noted on the Veteran's entrance examination report. Thus, the presumption of soundness is for application.  See 38 C.F.R. § 3.304(b).  On remand, the examiner is asked to opine as to whether there is clear and unmistakable evidence that a hearing loss disability pre-existed service, and, if so, whether there is clear and unmistakable evidence that the Veteran's hearing loss was not aggravated in service.

In addition, the Veteran asked that a medical examiner assess (a) the validity of the hearing test he underwent when leaving service; (b) the qualifications of the individual who administered his exit examination; (c) the exact type of instrumentation used to administer the test; (d) and the fact that the Veteran was never provided with proper ear protection during service.  Furthermore, the examiner is asked to address the evidence the Veteran submitted in February 2018-sent to him by VA-demonstrating that the type of instrument the Veteran operated in service renders its users highly probable of sustaining hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Request an addendum to the January 2018 examination in which the examiner is asked to address the Veteran's February 2018 contentions. 

Specifically, the examiner should opine as to whether there is clear and unmistakable evidence that a hearing loss disability pre-existed service, and, if so, whether there is clear and unmistakable evidence that the Veteran's hearing loss was not aggravated in service.

For any hearing loss disability that did not preexist service, is it at least as likely as not (a 50 percent probability or greater) that any current hearing loss disability was incurred during or is otherwise related to the Veteran's active duty?

In providing the above, the examiner is also asked to address, to the extent possible, the following:

(a) the validity of the hearing test the Veteran underwent when leaving service;

(b) the type of instrumentation used to administer the test;

(c) the fact that the Veteran was never provided with proper ear protection during service, and

(d) address evidence the Veteran submitted in February 2018-sent to him by VA-demonstrating that the type of instrument the Veteran operated in service renders its users highly probable of sustaining hearing loss.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

2. After ensuring compliance with the above, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


